[J-87-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 JAMES TEMPLE, ADMINISTRATOR FOR                 :   No. 21 WAP 2019
 THE ESTATE OF ELMA B. TEMPLE,                   :
 DECEASED,                                       :   Appeal from the Order of the Superior
                                                 :   Court entered July 10, 2018, at No. 87
                      Appellant                  :   WDA 2017, affirming in part and
                                                 :   reversing in part the Order of the
                                                 :   Court of Common Pleas of Beaver
               v.                                :   County entered December 14, 2016,
                                                 :   at No. 11726-2012 and remanding.
                                                 :
 PROVIDENCE CARE CENTER, LLC                     :   ARGUED: October 15, 2019
 D/B/A PROVIDENCE CARE CENTER,                   :
                                                 :
                      Appellee                   :


                                          OPINION


JUSTICE WECHT                                        DECIDED: JULY 21, 2020
       In this case, a panel of the Superior Court concluded that, even though Providence

Care Center had waived its opportunity to ask for a mistrial, the trial court nonetheless

possessed and invoked its inherent authority to grant a new trial sua sponte for the same

reasons that Providence Care Center raised in its post-trial motions. In so ruling, the

Superior Court affirmed the trial court’s grant of a new trial.

       There are instances in which a party detects, but fails to preserve, an error that

could result in a mistrial. In today’s decision, we again recognize that a trial court

possesses the very limited and restrained authority to halt proceedings and compel them

to begin anew based upon that unpreserved error. But in such a circumstance, a trial

court may only use its sua sponte authority to grant a new trial where “exceedingly clear
error” results in “manifest injustice,” of a constitutional or structural nature. Ewing v. Tees,

1 Binn. 450, 455-56 (Pa. 1808) (opinion of Tilghman, C.J.) However, that is not what

occurred here, and the Superior Court’s conclusion that it did must be reversed. Because

Providence Care Center did not preserve its request for a mistrial and because the trial

court did not grant, and could not have granted, a new trial sua sponte based upon the

unpreserved request for a mistrial, we reverse the Superior Court’s order and remand for

further proceedings.

                                       I. Background

       In 2008, Elma Betty Temple (“Elma”), who suffered from Alzheimer’s disease,

became a resident of Providence Care Center, a nursing home located in Beaver Falls,

Pennsylvania. Providence Care Center, LLC (“Providence”) owned and operated the

facility, while Grane Healthcare Company (“Grane”) provided management services. On

November 28, 2011, Elma, who was 81 years old at the time, fell while walking on a ramp.

She suffered a fracture in her right humerus, a fracture in her right pelvis, and a laceration

to her right elbow. Providence apparently was not supervising Elma at the time; the only

witness to the incident, a hospice chaplain, was not a designated caregiver.

       On September 26, 2012, James Temple (“Temple”), Elma’s son, filed a complaint

on Elma’s behalf1 against Providence and Grane, alleging negligence and corporate

negligence, and sought punitive damages. Temple alleged that Providence should have

known that Elma required supervision, because of two previous falls in 2011. Temple

further claimed that the facility was understaffed, and that Providence failed to provide

needed safety measures.




1     During the course of the litigation, Elma passed away.             Temple is now the
administrator of Elma’s Estate.


                                       [J-87-2019] - 2
       In May 2016, the court of common pleas presided over an eight-day jury trial.

During the trial, three issues arose that are pertinent for resolving the instant dispute: (1)

the admission of evidence regarding alleged understaffing of the facility, (2) testimony

pertaining to Providence’s alleged “star rating,”2 and (3) the propriety of Temple’s closing

argument, as detailed below. At the close of Temple’s case, the trial court granted a

motion for nonsuit as to Grane and dismissed Grane from the case. The trial court denied

a motion for nonsuit as to Providence and denied a motion for a directed verdict on

punitive damages.

       In the bifurcated trial, the jury first considered whether Providence was negligent,

the amount of compensatory damages to award, and whether Providence was reckless.

The jury found that Providence was both negligent and reckless, and awarded $2,000,000

in compensatory damages. The second phase of the trial was focused upon punitive

damages.     After deliberations in this phase, the jury awarded $250,000 in punitive

damages.

       Following a flurry of post-trial motions from both Temple and Providence, the trial

court granted motions for judgment non obstante veredicto (“JNOV”) on punitive damages

and a new trial on negligence and compensatory damages. The trial court, in part,

granted the aforementioned motions because of the staffing, star rating, and closing

argument issues, though, as detailed below, the trial court granted these motions despite

the fact that Providence had not preserved its right to request a mistrial.

       A. The Staffing Issue

       During trial, Katherine McCombs, a former Providence employee, “testified that the

facility was short-staffed at times and [that] she received grievances to this effect.” Trial

Court Opinion and Order on Defendant’s Post-Trial Motions, 12/13/2016, at 10 (“Trial Ct.


2      See infra note 3.


                                       [J-87-2019] - 3
Post-Trial Motions Op.”). Temple did not present any expert testimony to the effect that

Providence’s staffing fell below industry standards or that the staffing levels caused or

contributed to Elma’s injuries.

       After McCombs’ testimony, Providence argued that the jury should not consider

the staffing levels in determining whether Providence was negligent because “there [wa]s

simply nothing on the face of [the] record that would allow a jury to conclude anything

other than she was unsupervised at the time of the fall. That d[id] not lead to a conclusion

. . . that the facility was in any way understaffed.” Notes of Testimony (“N.T.”), 5/19/2016,

at 215. During discussion of this motion, the following exchanges between the trial court

and Providence’s attorney occurred:


       THE COURT:                          So what, so what are you asking, that
                                           they not be permitted to argue
                                           understaffing or that understaffing led to
                                           her, led to her injury?

       [PROVIDENCE’S ATTORNEY]: Well, I think that their argument, Your
                                Honor, is that one of the bases of our
                                alleged negligence is, is understaffing
                                this facility and/or punitive damages, and
                                so yes, I am arguing that they have not
                                adduced evidence --

                                   *      *      *

       THE COURT:                          I think they can make an argument that
                                           there wasn’t adequate staff to meet her
                                           needs.

                                   *      *      *

       THE COURT:                          I know there’s been an objection about
                                           that, but certainly, you can put on your
                                           testimony about how much staff was
                                           there and argue that there was more than
                                           adequate staff. . . . Do you guys need a
                                           minute?


                                       [J-87-2019] - 4
      [PROVIDENCE’S ATTORNEY]: I think that’s all we have, Your Honor.

      THE COURT:                          Okay. And so our testimony tomorrow
                                          will be your experts?

      [PROVIDENCE’S ATTORNEY]: We, we will have some testimony from
                               our restorative nurse, our director of
                               nursing --

      THE COURT:                          Okay.

      [PROVIDENCE’S ATTORNEY]: -- and two experts.

                                  *      *        *

      THE COURT:                          All right. . . .

      [PROVIDENCE’S ATTORNEY]: Very good.

      [PROVIDENCE’S ATTORNEY]: Thank you, Your Honor.

      THE COURT:                          Anything else?

      [PROVIDENCE’S ATTORNEY]: So long as our position, we, we raised
                               previously before we formally rest about
                               Your Honor’s ruling regarding admitting
                               the entire record, as long as that’s clear.
Id. at 218-22. At no point during this colloquy did Providence move for a mistrial because

of McCombs’ testimony. Rather, as quoted above, Providence’s attorneys proceeded to

another issue.

      B. The Star Rating Issue

      During trial, Temple sought to introduce evidence about Providence’s “star rating,”

a metric by which the Centers for Medicare & Medicaid Services (“CMS”) assess nursing

homes.3 The trial court expressly forbade Temple from asking about or discussing the


3      CMS “created the Five-Star Quality Rating System to help consumers, their
families, and caregivers compare nursing homes more easily and to help identify areas
about which you may want to ask questions.” Centers for Medicare & Medicaid Services,



                                      [J-87-2019] - 5
star rating system with any witness in front of the jury without first calling an expert from

CMS to explain the system. The trial court “repeatedly said ‘No’ or ‘Nope’ 12 times with

respect to this issue.” Trial Ct. Post-Trial Motions Op. at 25-26; see also N.T., 5/17/2016,

at 101-02.

       However, after Beth Lengle, Grane’s Vice President for Nursing Services,

mentioned the star rating system during her testimony, Temple’s attorney asked, “Do you

have a good understanding of the star rating?” N.T., 5/18/2016, at 197. Providence’s

attorney objected, and the parties and the trial court engaged in the following

conversation, in the presence of the jury:

       [PROVIDENCE’S ATTORNEY]: Your Honor, I think we’ve got a
                                disconnect on two different things, the
                                Department of Health numbers --

       [TEMPLE’S ATTORNEY]:               Your Honor, if he has a speaking
                                          objection, then --

       [PROVIDENCE’S ATTORNEY]: No, you’re, you’re mixing the two, and I
                                think she’s articulating that, and you’re
                                trying to confuse the two.

       [TEMPLE’S ATTORNEY]:               Well, he can, he has his opportunity to
                                          ask his own questions, Your Honor.

       THE COURT:                         All right. I, I’m going to sustain the
                                          objection as to the form of the question,
                                          and I will allow you to re-ask the question
                                          or, or maybe we just need some more
                                          foundation on what this 671[4] is.


Five-Star Quality Rating System, Certification & Compliance (Dec. 4, 2019, 9:44 P.M.),
https://www.cms.gov/medicare/provider-enrollment-and-certification/certificationandcom
plianc/fsqrs. A CMS-run website “features a quality rating system that gives each nursing
home a rating of between 1 and 5 stars. Nursing homes with 5 stars are considered to
have much above average quality and nursing homes with 1 star are considered to have
quality much below average.” Id.
4       “671” is a reference to a form from CMS, the CMS-671 Long Term Care Facility
Application for Medicare and Medicaid, which includes information pertaining to staffing



                                      [J-87-2019] - 6
      [PROVIDENCE’S ATTORNEY]: That’s, I think that’s my objection, Your
                               Honor.

      [TEMPLE’S ATTORNEY]:               Do you have an understanding that
                                         based on the six, the five-star reports that
                                         there will be a rating for staffing from one
                                         star, two star, three star, four star, five
                                         star; right?

      [LENGLE]:                          Yes, but that is not the same thing as the
                                         daily staffing numbers.

      [TEMPLE’S ATTORNEY]:               The, do you recall what the staffing, the
                                         star-rating was for Providence Care
                                         Center back in --

      [PROVIDENCE’S ATTORNEY]: Objection, Your Honor.                 We’ve talked
                               about this.

      THE COURT:                         Sustained.

      [LENGLE]:                          Do I answer?

      THE COURT:                         No.

      [LENGLE]:                          I’m sorry. Okay. Sorry.
Id. at 199-200. At the time of the testimony, Providence’s attorney did not make any other

objection, nor did Providence move for a mistrial. After the objection, Temple’s attorney

immediately resumed questioning Lengle.

      C. The Closing Argument Issue

      As noted above, the trial court bifurcated the trial. First, the jury was charged with

considering the issues of negligence, compensatory damages, and recklessness. Then,

if the jury found that Providence was reckless, the jury would consider whether and what

amount of punitive damages the circumstances warranted. In preparation for the first


numbers. See Centers for Medicare & Medicaid Services, CMS 671, CMS Forms List
(Sept. 1, 2018), https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/CMS-Forms-
Items/CMS006581.


                                     [J-87-2019] - 7
phase of deliberations, the trial court instructed the parties not to reference punishment

or the wealth of either defendant. The trial court did not “want the jury to be confused or

misled in the compensatory phase that they may include some money in there for

punishment.” N.T., 5/23/2016, at 25; see generally id. at 15-28. Additionally, the trial

court had instructed Temple not to refer to any manipulation of staffing numbers. See

N.T., 5/17/2016, at 95-96.

         During closing arguments, and contrary to the trial court’s clear commands,

Temple’s attorney made multiple references that “directly contravened [the trial court’s]

instructions and were highly prejudicial to” Providence. Trial Ct. Post-Trial Motions Op.,

at 30.     Temple’s attorney suggested that the staffing numbers were manipulated,

mentioned “exceptional profits,” urged “hold[ing Grane] accountable,” and asked the jury

to stop “history [from] repeating itself.” N.T., 5/23/2016, at 109-24; see also Trial Ct. Post-

Trial Motions Op. at 33-34.

         After the closing arguments, Providence’s attorney objected to “several points”

made by Temple’s attorney, including requests to hold Providence accountable,

references to Grane, and comments regarding exceptional profits. N.T., 5/23/2016, at

125-26. The trial court noted these objections and engaged in the following discussion

with the attorneys out of earshot of the jury:

         THE COURT:                        Okay. So I guess the question becomes
                                           how do we rectify that? Other than just
                                           give them the charge and note that that,
                                           especially when I get to the part about
                                           compensatory damages that it’s solely to
                                           compensate them. It is not to send a
                                           message, but holding them accountable
                                           I think is fair. If there’s negligence, then
                                           there should be accountability for that, so
                                           I think that’s fair, but I do agree with
                                           holding, sending a message and that sort
                                           of thing may have crossed the line
                                           slightly, so I will try to correct that when I


                                       [J-87-2019] - 8
                                          give my instructions on damages, and
                                          your objection is also noted. I don’t know
                                          how else I can address it.

       [TEMPLE’S ATTORNEY]:               I mean there were no contemporaneous
                                          objections made I mean in the course of
                                          --

       THE COURT:                         Well, we do that on purpose. I don’t know
                                          how many cases you’ve tried in
                                          Pennsylvania, but I’ve never had
                                          somebody object during, during closing.

                                      *      *       *

       THE COURT:                         But your objection’s noted.

       [PROVIDENCE’S ATTORNEY]: Well, I mean --

       THE COURT:                         Is there anything else you want me to
                                          say?

       [PROVIDENCE’S ATTORNEY]: Well, I think a cautionary instruction as to
                                his indications that, that they are to send
                                message is inappropriate.

       THE COURT:                         I agree.

       [PROVIDENCE’S ATTORNEY]: Thank you, Your Honor.
Id. at 126-28. Yet again, Providence never moved for a mistrial due to Temple’s disregard

of the trial court’s instructions, instead implicitly agreeing that a cautionary instruction

would be sufficient. In charging the jury, the trial court gave such an instruction. See id.

at 141.

       D. Providence’s Oral Motion for a New Trial on Negligence

       Providence did ask for a new trial on the negligence and compensatory damages

verdicts, albeit never during the exchanges on the three issues noted above. After the

jury decided to award Temple $2,000,000 in compensatory damages, and a day after

Temple’s closing argument, Providence “move[d] to strike the jury award . . . because it




                                      [J-87-2019] - 9
does clearly . . . include punitive damages and represents confusion both in the charging

or, or the verdict slip . . . . Alternatively [Providence would] move for a mistrial on the

same grounds.” N.T., 5/24/2016, at 4-5.5 The trial court denied this motion, but noted

that Providence could raise the issue again in a post-trial motion. After denial of the

motion, Providence’s attorney argued that Temple’s closing argument was “clearly

improper, and . . . a curative instruction on those points has not obviously remedied the

situation, and I think that that is grounds for mistrial.” Id. at 11. Providence conceded

that:

        [PROVIDENCE’S ATTORNEY]: Again I don’t know that that can rectify
                                 what --

        THE COURT:                        What happened yesterday. I understand.
                                          I understand.

        [PROVIDENCE’S ATTORNEY]: -- happened yesterday and throughout
                                 the trial.

        THE COURT:                        I understand.
Id. at 12.

        E. The Trial Court Opinions

        After the jury announced its verdicts and awards, both Temple and Providence

filed post-trial motions, which the trial court disposed of in two separate opinions. In an

opinion dated December 13, 2016, the trial court responded to Providence’s post-trial

motions. First, the trial court granted Providence’s motion for JNOV with regard to

punitive damages, finding that Temple had presented no evidence that could show that




5     After we heard oral argument in this case, Providence filed a post-submission
communication with the Court highlighting this portion of the notes of testimony, wherein
Providence asked for a mistrial after the initial verdict. See Appellee’s Post-Submission
Communication Pursuant to Pennsylvania Rule of Appellate Procedure 2501(a).


                                      [J-87-2019] - 10
Providence’s “conduct amounted to anything more than negligence.” Trial Ct. Post-Trial

Motions Op. at 4.

       Second, in a lengthy analysis, the trial court granted Providence’s motion for a new

trial with regard to negligence and compensatory damages. The trial court provided five

reasons for granting a new trial: (1) the compensatory damages award was “so contrary

to the evidence as to shock one’s sense of justice,” id. at 10; (2) Temple did not support

its understaffing claims with expert testimony, and the trial court “ha[d] no way to

determine whether the jury found Providence to be negligent based on a lack of staffing

or based on another allegation of negligence,” id. at 14; (3) the trial court improperly

instructed the jury on staffing and the possibility of Providence’s reckless conduct, id. at

15;6 (4) the trial court improperly submitted the issue of punitive damages to the jury, id.

at 17;7 and (5) the trial court admitted “improper prejudicial evidence,” id. at 17-18.

       With regard to the fifth reason, the trial court highlighted the erroneous admission

of evidence regarding six different issues, including the staffing, star rating, and closing

argument controversies noted above.          Notably, the trial court did not make any

determination as to whether Providence waived entitlement to a new trial based upon the

star rating issue. And in response to Temple’s claim that Providence had waived the

6      The trial court additionally found that it had improperly instructed the jury on
corporate liability, but the court decided that this error was harmless. See Trial Ct. Post-
Trial Motions Op. at 15-16.
7      The trial court’s language with regard to this reason for granting a new trial was
especially confusing. The trial court wrote that “[a] new trial is necessary because the
question of punitive damages was improperly submitted to the jury.” Trial Ct. Post-Trial
Motions Op. at 17. The court then wrote that, “[f]or the reasons we believe a judgment
n.o.v. is warranted on the issue of punitive damages, we also believe a new trial is
warranted.” Id. The best interpretation of this portion of the opinion is that the trial court
was granting a new trial on negligence and compensatory damages because the court
submitted the punitive damages question to the jury, as the trial court had earlier in the
opinion granted JNOV on the punitive damages question.



                                      [J-87-2019] - 11
ability to ask for a new trial due to the prejudicial closing argument, the court wrote that

Providence “timely objected . . . at trial. . . . Thus, [the remedy of asking for a new trial

was] not waived by” Providence. Id. at 36. The trial court concluded that “the cumulative

effect of the errors in this trial . . . produced something other than a just and fair result.

For that reason, a new trial [wa]s warranted.” Id. at 37.8

       After Temple filed a timely appeal to the Superior Court, the trial court issued an

opinion in accordance with Pa.R.A.P. 1925(a). As to the decision to grant a new trial on

negligence and compensatory damages, the trial court wrote that “[t]he Court adequately

addressed all issues in [the Trial Ct. Post-Trial Motions Op.], which will serve as its

1925(a) opinion on these issues.” Trial Court 1925(a) Opinion, 3/8/2017, at 2 (“Trial Ct.

Rule 1925(a) Op.”). However, the trial court also stated that the December 13, 2016 post-

trial motions opinion “did not give an overarching reason for its decision. . . . [T]he Court

note[d] that the main reason for ordering a new trial was not the substantial verdict, but

the fact that the Court did not believe the trial was fair.” Id. In contrast to the post-trial

motions opinion, the trial court explained that “if this were a case of purely compensatory

damages, [the trial court] likely would not have awarded a new trial. The main problem

in this case was [Temple’s] counsel’s failure to follow the rules, and his co-mingling of

arguments regarding compensatory and punitive damages, despite the court’s

admonition against this.” Id. (emphasis in original). The court then described the same

issues regarding the star rating and Temple’s closing argument. Based upon these two

issues, the trial court came “simply [to] believe the trial was not fair,” and “when a trial

judge believes that the trial was not fair, that judge is obliged to correct it.” Id. at 3.

Separate from this finding of unfairness, the trial court wrote that it “d[id] not believe the


8      The trial court additionally denied Providence’s request for remittitur, as it found
the proper remedy to be a new trial. See Trial Ct. Post-Trial Motions Op. at 37.


                                      [J-87-2019] - 12
claim of inadequate staffing was properly supported by expert testimony.” Id. at 4.

Seemingly referring to all three issues—star rating, closing arguments, and staffing—the

trial court felt “compelled to order a new trial on both liability and damages.” Id. The trial

court did not mention any of the other reasons9 for granting new trial that it described in

its December 13, 2016 post-trial motions opinion.10

       F. The Superior Court Opinion

       In an unpublished memorandum, the Superior Court affirmed in part and reversed

in part. The panel affirmed the trial court’s decision to grant a new trial. The panel first

noted that, “[b]ecause the trial court focuses on [the star rating and closing argument]

incidents to demonstrate why it believed that the trial was unfair, [the panel] examine[d]

each in turn to ascertain if they warrant a new trial.” Temple v. Providence Care Ctr.,

LLC, 87 WDA 2017, 2018 WL 3358598, at *4 (Pa. Super. July 10, 2018).

       First, on the star rating issue, the panel agreed with Temple that Providence had

not preserved its claim. See id. at *6 (noting “Providence’s late objection and failure to

request a mistrial”). However, the panel explained that these failures “cannot waive the

trial court’s power to sua sponte order a new trial.” Id.; see also id. (“[W]e disagree with

[Temple] that Providence waived [the star rating issue] claim by not objecting immediately

and asking for a mistrial.”). In an extended footnote, the panel further explained that,

“notwithstanding Providence’s post-trial motions asking for a new trial, it is evident that

the trial court felt compelled to grant a new trial independent of Providence’s motions

9      The trial court apparently narrowed its focus to the star rating, closing arguments,
and staffing issues on its own accord. In his Pa.R.A.P. 1925(b) statement, Temple wrote
only that “[t]he trial court erred when it granted the post-trial motion of Providence . . . and
ordered a new trial as to both liability and damages on the claim of negligence.” Plaintiff’s
Statement of Errors Complained of on Appeal, 1/27/2017, at 2.
10     Additionally, in its Rule 1925(a) Opinion, the trial court: (1) defended its decision
to grant nonsuit for Grane; (2) defended its rulings on other evidentiary issues; and (3)
agreed that delay damages would be proper upon remand.


                                       [J-87-2019] - 13
requesting such relief.” Id. at *6 n.7. For proof that the trial court had used its sua sponte

authority, the panel cited the trial court’s language that, “‘when a trial judge believes that

the trial was not fair, that judge is obliged to correct it.’” Id. (quoting Trial Ct. Rule 1925(a)

Op. at 3) (emphasis in Superior Court memorandum). Additionally, the panel found that

this sua sponte power applied in both criminal and civil trials. See id. Finally, the panel

distinguished our waiver jurisprudence announced in Tagnani v. Lew, 426 A.2d 595 (Pa.

1981), writing that Tagnani “involved only one error, and not the multiple errors the trial

court points to in the case sub judice,” and that this Court’s decisions confirming the sua

sponte power “post-date” Tagnani. Temple, 2018 WL 3358598, at *6 n.7.

       Next, the panel agreed with Temple that “Providence did not request a mistrial

immediately following [Temple’s] closing argument.” Id. at *7. However, the panel once

again found “that this omission d[id] not preclude the trial court from granting a new trial

sua sponte.” Id. The Superior Court only mentioned the staffing issue in a footnote,11 but

concluded that “the trial court had a basis to believe that the trial was unfair, given the

cumulative effect of [Temple’s] improper conduct, along with other errors that prejudiced

Providence.” Id. at *8. The Superior Court did not analyze those “other issues” in terms

of whether the trial court was using its sua sponte authority or whether preservation and

waiver rules applied. In its final disposition, the Superior Court remanded the case for a

new trial.12



11    The panel wrote that McCombs’ testimony “was insufficient to establish . . .
understaffing,” but the panel did not analyze the staffing claim in terms of waiver of a
motion for a mistrial by Providence or the trial court’s ability to grant a new trial sua sponte.
Temple, 2018 WL 3358598, at *8 n.8.
12     Not pertinent to this appeal, the panel made two additional rulings. First, the panel
sustained the trial court’s decision to grant JNOV on punitive damages. Second, the
panel reversed the trial court’s decision to grant the motion for a nonsuit as to Grane and
ordered that Grane be included in a new trial. See Temple, 2018 WL 3358598, at *18.


                                        [J-87-2019] - 14
        We granted Temple’s petition for allowance of appeal in order to decide the

following question:

        Did the Superior Court disregard decades of controlling Supreme Court
        precedent by affirming the grant of a new trial based upon errors that were
        not preserved properly at the time of trial?
Temple v. Providence Care Ctr., LLC, 205 A.3d 312 (Pa. 2019) (per curiam).

                                II. Waiver and Preservation

        We first must evaluate whether Providence preserved its motion for mistrial by

“mak[ing] a timely, specific objection at trial and rais[ing] the issue on post-trial motions.”

Reilly by Reilly v. Se. Pa. Transp. Auth., 489 A.2d 1291, 1300 (Pa. 1985) (emphasis in

original). Because no party claims that Providence failed to ask for a mistrial in its post-

trial motions, we focus our analysis upon whether Providence requested such a remedy

during the trial itself.

        “The applicability of waiver principles presents a question of law, over which our

standard of review is de novo.” Stapas v. Giant Eagle, Inc., 198 A.3d 1033, 1037 (Pa.

2018). Additionally, for “[t]he application of the waiver doctrine[,] . . . our scope of review

is plenary.” Straub v. Cherne Indus., 880 A.2d 561, 566 n.7 (Pa. 2005).

        Beginning in Dilliplaine v. Lehigh Valley Trust Co., 322 A.2d 114 (Pa. 1974), we

recognized that the now-discarded “basic and fundamental error doctrine” had “never

developed into a principled test, but . . . remained essentially a vehicle for reversal when

the predilections of a majority of an appellate court [we]re offended.” Id. at 116. We

replaced that doctrine with a strict waiver principle, requiring that “a specific exception

must be taken” for an appellate court to review an alleged error at trial. Id. at 117. We

pointed to a number of reasons for requiring that a specific objection be made, including

giving trial courts the first crack at correcting the error, the inefficiency in having appellate

courts review errors where there was no trial court ruling, and the need to focus appellate



                                       [J-87-2019] - 15
courts upon issues actually preserved. See id. at 116-17. Another key consideration was

the higher level of training and education for lawyers in the modern era. We wrote:

“Perhaps at an earlier stage of our jurisprudential development this practice could be

justified.   Today, however, there is no excuse for and appellate courts should not

encourage less than alert professional representation at trial.” Id. at 116. Previously, an

“unprepared trial lawyer [could] look[] to the appellate court to compensate for his trial

omissions.” Id. at 117.   In the modern era, in line with the inherent nature of our

adversarial system, we recognized that the parties themselves should be held responsible

for their own mistakes (or purposeful strategies).13

        While Dilliplaine instituted strict waiver as a matter of common law, we later

amended our Rules of Civil Procedure to codify this principle. See Pa.R.C.P. 227.1(b).

With an exception not relevant to the case sub judice, Rule 227.1(b) forbids a trial court

from granting post-trial relief unless:

        (1) if then available, [the grounds] were raised in pre-trial proceedings or by
        motion, objection, point for charge, request for findings of fact or
        conclusions of law, offer of proof or other appropriate method at trial; and

        (2) are specified in the [post-trial] motion. The motion shall state how the
        grounds were asserted in pre-trial proceedings or at trial. Grounds not
        specified are deemed waived unless leave is granted upon cause shown to
        specify additional grounds.
Id.; see also id. cmt. (“Subdivision (b)(1) incorporates into the rule the principle of

Dilliplaine . . . that basic and fundamental error is not a ground for a new trial in the

absence of a timely objection at trial.”). The Rule specifically notes that “[i]f no objection

is made, error which could have been corrected . . . during trial by timely objection may

13     In a concurring opinion, Justice Manderino noted that, when a lawyer fails to
recognize an error and a party is prejudiced, that party could bring claims either for
ineffective assistance of counsel, in the criminal context, or malpractice, in the civil
context. See Dilliplaine, 322 A.2d at 117–18 (Manderino, J., concurring). These
remedies obviously continue to exist today.


                                          [J-87-2019] - 16
not constitute a ground for post-trial relief.” Id. note; see also Pa.R.A.P. 302(a) (“Issues

not raised in the lower court are waived and cannot be raised for the first time on appeal.”).

       Since Dilliplaine and codification of strict preservation and waiver principles in Rule

227.1(b), we have expanded upon the meaning of the strict waiver principle. For example,

in Tagnani, the plaintiff made an objection to a prejudicial question. The trial court

“promptly sustained” the objection, “and the question was not answered. No further relief

was sought . . . during trial.” 426 A.2d at 595. However, after the jury returned a verdict

for the defendant, the plaintiff submitted a post-trial motion asking for a new trial because

of the prejudicial question. The trial court granted the request. Upon appeal to this Court,

we considered “the power of a court to grant a new trial for alleged harm neither

designated as such nor for which remedy was sought during trial.” Id. Applying our rule

in Dilliplaine, we concluded that “failure to pursue further relief after the [trial] court

sustained the objection justified the [trial] court in concluding that no further action with

reference to that complaint was necessary” at the time the objection was made. Id. at

597. Thus, the party had waived its right to a new trial because it did not specifically ask

for such a remedy at the time of the prejudicial question. We were careful to note

specifically that there is “no legitimate . . . distinction . . . between the situation where the

claim is not timely raised and where the remedy sought was not timely pursued.” Id. at

597 (emphasis added).

       We further elucidated the strict waiver principle in McMillen v. 84 Lumber, Inc., 649

A.2d 932 (Pa. 1994). In that case, McMillen filed a pre-trial motion in limine asking that

84 Lumber “be precluded from introducing any evidence to the effect that the warning

labels . . . comported with industry standards, [84 Lumber’s] own rules, or governmental

regulations.” Id. at 933. The trial court granted the motion and later “reaffirmed [the] pre-

trial order barring such testimony.” Id. During the trial, the trial court “repeated and




                                       [J-87-2019] - 17
clarified [the] order specifying that [84 Lumber’s] counsel was not permitted, either directly

or indirectly,” to make any arguments or ask any questions about the warning labels. Id.

However, “[i]n direct defiance of the trial court’s explicit instructions . . . and after a warning

from the bench to cease and desist,” 84 Lumber’s attorney asked such a question. Id.

McMillen, however, “did not ask for a mistrial.” Id. And yet, “[i]n post-trial motions,

[McMillen] asked for a new trial based on [84 Lumber’s] blatant violations of the trial

judge’s ruling.” Id. at 934. The trial court, applying the waiver principle from Tagnani,

found that McMillen had waived the right to ask for a new trial. The Superior Court

reversed, opining that waiver was excused based upon a narrow exception we recognized

in Reilly. See Reilly, 489 A.2d at 1301 (“The failure to preserve an issue on appeal will

be excused only when a strong public interest outweighs the need to protect the judicial

system from improperly preserved issues.”).

       Upon appeal, we, in turn, reversed the Superior Court. We agreed that the

question asked by 84 Lumber was highly prejudicial and that McMillen was “surely

entitled” to a mistrial. McMillen, 649 A.2d at 933. Nonetheless, we found that McMillen

had waived the right to ask for a mistrial. McMillen’s “counsel apparently gambled that

they could still win before the jury already empaneled as opposed to incurring the

expenditure of time and money that would necessarily occur if a mistrial were granted

and a new trial ordered. They lost.” Id. And with regard to the narrow exception in Reilly,

we constricted it even further. “Aside from capital cases . . . where a human life is at

stake, no fact situations have been presented to us, and none readily comes to mind,

where this narrow public interest exception would justify departure from the waiver rule.”

Id. at 934.14 Rather, the error and prejudice caused by 84 Lumber made it a “fairly routine


14   Since McMillen, we have applied the strict waiver principle to capital cases as well.
See Commonwealth v. Freeman, 827 A.2d 385, 393-403 (Pa. 2003).


                                        [J-87-2019] - 18
civil case.” Id. While “[t]he [waiver] rule may be harsh at times, . . . litigation must

eventually come to an end.” Id.

       Turning to the case sub judice, Providence claims that it asked for a mistrial on the

closing argument issue. See Brief of Appellee at 5-7. We note that, in discussing the

understaffing, id. at 8-9, and star rating, id. at 11-12, issues, Providence does not point to

any specific instance where it timely asked for a new trial. A straightforward application

of Rule 227.1(b) and our precedent mandates concluding that Providence waived its

ability to ask for a mistrial because it did not “make timely and specific objections during

trial.” Harman ex rel. Harman v. Borah, 756 A.2d 1116, 1124 (Pa. 2000).

       First, as to staffing, the trial court inquired whether Providence was “asking, that

[Temple] not be permitted to argue understaffing.” N.T. 5/19/2016, at 218. Providence

responded that Temple had “not adduced evidence” to show understaffing. Id. at 219.

Subsequently, when the trial court offered that Providence could “put on your testimony

about how much staff was there,” id. at 220, Providence responded by noting that it would

provide two experts, see id. at 220-21. When the trial court asked Providence, “Anything

else?,” Providence did not ask for a mistrial but instead moved on to another topic. See

id. at 221-22. Just as in Tagnani, after “[n]o further relief was sought . . . during trial” by

Providence, Tagnani, 426 A.2d at 595, Providence waived its right to ask for a mistrial on

the staffing issue. See also Jones v. Ott, 191 A.3d 782, 792 (Pa. 2018) (“When a trial

judge directly asks for any objections, counsel must directly state them, explicitly or by

reference to prior recorded objections, on pain of waiver.”).

       Second, after Temple’s attorney asked a witness about the nursing home’s star

rating, Providence interposed an objection, which the trial court sustained. See N.T.,

5/18/2016, at 199-200. Providence, “fail[ing] to pursue further relief after the [trial] court

sustained the objection,” allowed “the [trial] court [to] conclude[] that no further action with




                                       [J-87-2019] - 19
reference to that complaint was necessary,” Tagnani, 426 A.2d at 597, waiving

Providence’s right to ask for a mistrial on this topic.

       Third, Temple clearly violated the trial court’s instructions with regard to closing

arguments. See Trial Ct. Post-Trial Motions Op. at 33-34. When the trial court specifically

asked Providence’s attorneys how Providence wanted to ameliorate the error, Providence

requested “a cautionary instruction,” to which the trial court agreed. N.T., 5/23/2016, at

128. Providence, at the time of the objection, did not request a mistrial, as Providence

implicitly concedes. See Brief of Appellee at 15 n.1 (noting that Providence’s “objections

were timely and appropriate” but failing to cite any request for a mistrial at the time of the

objections). Even if Providence was “surely entitled” to a mistrial, like the plaintiff in

McMillen, 649 A.2d at 933, Providence waived its ability to ask for a new trial “where the

remedy sought was not timely pursued,” Tagnani, 426 A.2d at 597.

       Finally, Providence claims that a colloquy with the trial court on May 24, 2016

shows that Providence made a timely motion for a new trial during the trial itself, at least

with regard to Temple’s improper closing argument. See Brief of Appellee at 5-7; see

also Appellee’s Post-Submission Communication Pursuant to Pennsylvania Rule of

Appellate Procedure 2501(a). At that point, following the jury’s compensatory damage

award, Providence moved for a mistrial based upon a claim that the jury awarded both

compensatory and punitive damages during the first phase of deliberations. After that

motion was denied, Providence again brought up Temple’s prejudicial closing argument.

But this time, Providence made a new point, that the “curative instruction on those points

has not obviously remedied the situation.” N.T., 5/24/2016, at 11. Providence stated that

it did not know what could “rectify” the prejudicial closing argument. Id. at 12. A motion

for mistrial immediately following Temple’s closing argument, even if denied at the time

by the trial court, could have rectified the error. Arguing for a mistrial a day after the




                                       [J-87-2019] - 20
alleged error, in the context of a motion for a mistrial based upon other grounds, is not a

“timely, specific objection,” Reilly, 489 A.2d at 1296, that allows for preservation.

       In each instance outlined above, Providence’s attorneys made a strategic choice

to continue the trial, rather than ask for a mistrial. In remarkably similar fashion to the

attorneys in McMillen, Providence’s “counsel apparently gambled that they could still win

before the jury already empaneled as opposed to incurring the expenditure of time and

money that would necessarily occur if a mistrial were granted and a new trial ordered.

They lost.” McMillen, 649 A.2d at 933. Having lost, Providence may have been “inspired

after trial and an adverse verdict by the thought that an appellate court may seize upon a

previously unclaimed error and afford relief on a ground not called to the trial court’s

attention.” Dilliplaine, 322 A.2d at 116. Such an ex post inspiration will not allow a trial

court to bypass our waiver jurisprudence. Thus, Providence did not preserve a request

for a mistrial at any point during the trial itself, as the Superior Court rightly acknowledged.

See Temple, 2018 WL 3358598, at *6 (noting “Providence’s late objection and failure to

request a mistrial” on the star rating issue); id. at *7 (writing that “Providence did not

request a mistrial immediately following [Temple’s] closing argument”).15

                     III. Sua Sponte Authority to Grant a New Trial

       Even though the Superior Court reached the same conclusion that Providence did

not preserve its request for a mistrial, that court nonetheless opined that “it is evident that

the trial court felt compelled to grant a new trial independent of Providence’s motions

requesting such relief” by using its sua sponte authority to order a new trial. Providence,

15     To the extent that the Superior Court distinguished Tagnani because Tagnani
“involved only one error, and not the multiple errors the trial court points to in the case
sub judice,” Temple, 2018 WL 3358598, at *6 n.7, that distinction was error and has no
basis in our jurisprudence. The “heavy consequence of waiver,” Jones, 191 A.3d at 787
(quotation marks and citation omitted), applies whether trial counsel strategically (or
inadvertently) failed to request a mistrial after a single prejudicial error or instead after
multiple prejudicial errors.


                                       [J-87-2019] - 21
2018 WL 3358598, at *6 n.7; see also id. at *7 (declaring “that this omission d[id] not

preclude the trial court from granting a new trial sua sponte”). Thus, we must determine

whether the trial court did grant, or even could have granted, a new trial on the strength

of its sua sponte authority.

       Whether the trial court actually used its sua sponte authority in the first place is a

question of law, as to which our standard of review is de novo. However, if the trial court

did grant a new trial sua sponte, then “it is well-established law” that an appellate court

applies an abuse of discretion standard, as “[t]rial courts have broad discretion” in

deciding whether to grant a new trial. Harman, 756 A.2d at 1121-22. In addition to legal

error, an abuse of discretion occurs “where the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.” Commonwealth v.

Norton, 201 A.3d 112, 120 (Pa. 2019) (quotation marks omitted).

       Our scope of review with regard to a trial court’s decision to grant a new trial is

more nuanced. “Where the trial court articulates a single mistake (or a finite set of

mistakes), the appellate court’s review is limited in scope to the stated reason.” Morrison

v. Commonwealth, Dep’t of Pub. Welfare, Office of Mental Health, 646 A.2d 565, 571 (Pa.

1994). Conversely, “where the trial court leaves open the possibility that there were

reasons to grant or deny a new trial other than those it expressly offered, or the trial court

justifies its decision on the ‘interests of justice,’ an appellate court must apply a broad

scope of review and affirm if it can glean any valid reason from the record.” Harman, 756

A.2d at 1123-24 (citing Morrison, 646 A.2d at 570).

       The Superior Court, interpreting the trial court’s Rule 1925(a) Opinion to mean that

the star rating and closing argument issues, possibly with assistance from the staffing

controversy, were dispositive, only “examine[d] each [of those issues] to ascertain if they

warrant a new trial.” Temple, 2018 WL 3358598, at *4. The Superior Court did not




                                      [J-87-2019] - 22
provide any analysis outside of these three issues, and only mentioned the existence of

the other disputes from the December 13, 2016 post-trial motions opinion in a single

sentence. See id. at *8 (“[W]e determine that the trial court had a basis to believe that

the trial was unfair, given the cumulative effect of [Temple’s] improper conduct, along with

other errors that prejudiced Providence.”). Thus, the Superior Court implicitly found that

“[a] relatively narrow scope of review applie[d]” when it “only examine[d] the stated

reasons” from the Rule 1925(a) Opinion. Coker v. S.M. Flickinger Co., Inc., 625 A.2d

1181, 1185 (Pa. 1993).

       Accordingly, we “restrict our review to only those issues properly raised before,

and addressed by,” the court below. Foster v. Mut. Fire, Marine and Inland Ins. Co., 614

A.2d 1086, 1093 n.3 (Pa. 1992). Thus, we review only whether the Superior Court erred

in determining that the trial court used, or could have used, its sua sponte authority to

grant a new trial because of the staffing, star rating, and closing argument issues.

       We have long recognized that trial courts “are not prevented . . . from granting of

themselves a new trial, if from a view of the evidence they see reason for it.” Ewing, 1

Binn. at 457 (opinion of Brackenridge, J.) (emphasis in original); see also Getz v. Balliet,

246 A.2d 108, 110 (Pa. 1968) (“It has long been established that if sufficient cause exists,

a court may grant a new trial sua sponte. This power may be exercised even in the

absence of a motion for a new trial by any party involved.”) (citations omitted).

       More recently, in Commonwealth v. Powell, 590 A.2d 1240 (Pa. 1991), we

explained that a trial court may use this sua sponte authority only when the “interest of

justice” requires it. Id. at 1242. After the trial court determined that the court itself had

made multiple errors during a bench trial, that same court “determined that a new trial

was warranted ‘in the interest of justice.’” Id. at 1241. Upon appeal, we found that “[t]he

rationale ‘in the interest of justice,’ employed to rectify errors which would otherwise result




                                      [J-87-2019] - 23
in unfairness, is deeply rooted in both federal jurisprudence and the common law of

Pennsylvania.” Id. at 1242. “Where it will result in the attainment of justice, a trial court

may grant a new trial without the initiation of the defendant.” Id. at 1243. We similarly

have affirmed that this power exists within trial courts for civil trials. See Armbruster v.

Horowitz, 813 A.2d 698, 704 n.6 (Pa. 2002) (“[A] trial judge has the power to grant a new

trial sua sponte if he determines that the interests of justice so require.”); cf. Catalano v.

Bujak, 642 A.2d 448, 450 (Pa. 1994) (assuming that such a power exists by opining that

“[t]he real question . . . is not whether the court had the power to award a new trial sua

sponte, but whether the grant of a new trial on both liability and damages violated the law

applicable to such requests”).16

        Make no mistake, the “interest of justice” standard remains a very high threshold,

the invocation of which should occur only in rare circumstances. In Powell, for example,

the trial court invoked its authority only after the court itself, “albeit unintentionally, coerced

the [defendant] to waive his fundamental right to a jury trial and forced him to proceed

with counsel who was admittedly ill prepared to present an effective or competent

defense.” Powell, 590 A.2d at 1243. We found that these serious (and prejudicial) errors,

which involved the defendant’s constitutional rights to representation and a jury trial,

supported the trial court’s use of its discretion in granting a new trial sua sponte. See id.

at 1244; cf. Clewell v. Plummer, 131 A.2d 375, 378 (Pa. 1957) (“[I]t is [the trial court’s]

duty[] to grant a new trial when it believes the verdict . . . resulted in a miscarriage of

justice.”).




16     Our trial courts retain this power even as trial courts in other jurisdictions, either
through judicial rulings, see, e.g., State v. Dicapua, 680 S.E.2d 292, 294 (S.C. 2009), or
rules of procedure, see, e.g., People v. McEwan, 543 N.W.2d 367, 369 (Mich. 1995), have
been stripped of this authority.


                                        [J-87-2019] - 24
       As the Concurring and Dissenting Opinion aptly notes, the “interest of justice”

standard has deep roots in our common law jurisprudence. See Conc. and Diss. Op. at

3-6. For errors recognized independently by the trial court, without any party calling

attention to those errors, the “interest of justice” standard remains the threshold by which

a trial court must determine whether it can grant a new trial sua sponte. In Powell, for

example, the trial court recognized its own errors and granted a new trial sua sponte

without the defendant moving for a new trial based upon the errors noted above. See

Powell, 590 A.2d at 1242 n.4. Today’s decision does not disturb or abrogate our ruling in

Powell, nor does today’s decision eliminate the “interest of justice” standard.

       But in an age in which our system relies upon “alert professional representation at

trial,” Dilliplaine, 322 A.2d at 116, when a party recognizes an error, but fails to preserve

that error, the bar for a trial court to grant a new trial sua sponte must be even higher than

the already substantial hurdle of the “interest of justice.” In such a situation, a trial court

may exercise its sua sponte authority only in truly exceptional circumstances. A trial court

should make such a ruling only where “exceedingly clear error” results in “manifest

injustice.” Ewing, 1 Binn. at 455-56 (opinion of Tilghman, C.J.). That “exceedingly clear

error” should be of a constitutional or structural nature, and “manifest injustice” must be

of such a magnitude as to amount to a severe deprivation of a party’s liberty interest.

Although these requirements are more difficult to prove than the “interest of justice”

standard, we reject the notion that today’s decision will result in the “virtual elimination of

the sua sponte power.” Conc. and Diss. Op. at 7. If a trial court determines that the

above-noted conditions are met, then that court can still declare a new trial sua sponte

based upon that recognized, but unpreserved, error. Additionally, while we do not restrict

invocation of this authority to either criminal or civil cases, the point is well taken that such




                                       [J-87-2019] - 25
prejudice would seem more likely to occur in the criminal context (though, even in such

situations, would be exceedingly rare).17

       Applying these principles to the instant case, we first find that the trial court did not

invoke its sua sponte authority, despite the assertions of the Superior Court and the

Concurring and Dissenting Opinion to the contrary. Neither in the December 13, 2016

Post-Trial Motions Opinion nor in the Rule 1925(a) Opinion did the trial court explicitly

invoke that authority. Nor did the trial court ever justify its decision to grant a new trial in

the “interest of justice,” a phrase, as outlined above, that our Commonwealth’s courts

have consistently used when discussing this sua sponte authority. Just as importantly,

the trial court ordered a new trial only in the context of responding to Providence’s post-

trial motions.   The trial court subsequently issued its Rule 1925(a) Opinion only in

response to Temple’s appeal of the trial court’s adjudication of Providence’s post-trial

motions. The trial court did not independently raise any of the prejudicial errors from trial,

either during trial or in publishing a separate opinion after trial.


17      Although our Commonwealth’s courts have applied this doctrine to capital cases
in the past, see Commonwealth v. McKenna, 383 A.2d 174 (Pa. 1978), our jurisprudence
does not demand circumscription to any particular type of case, capital or otherwise. To
restrict this sua sponte authority only to a specific category of cases would be to
unnecessarily constrain our trial courts in future cases, the circumstances of which we
cannot predict. Trial courts, not appellate courts, are intimately familiar with the
circumstances of each trial. “It is the trial judge’s review of the conditions and activity
surrounding the trial which leaves him or her in the best position to make determinations
regarding the fairness of the process and its outcome,” including the type of error and its
corresponding prejudice to a party. Powell, 590 A.2d at 1243. Thus, we agree with the
Concurring and Dissenting Opinion that we should grant “great deference” to our trial
courts. Conc. and Diss. Op. at 6. However, we deny that the standard that we announce
today, which is restricted to situations in which a party recognizes, but fails to preserve,
an error, “is in tension” with that deference. Id. Trial courts, which manage and observe
the proceedings before them, still retain the ability to declare a new trial sua sponte based
upon a recognized, but unpreserved, error. They simply can do so only based upon a
finding of “exceedingly clear error” that results in “manifest injustice.” Ewing, 1 Binn. at
455-56 (opinion of Tilghman, C.J.).



                                       [J-87-2019] - 26
       The trial court wrote that “when a judge believes that the trial was not fair, that

judge is obliged to correct it,” Trial Ct. Rule 1925(a) Op. at 3, which the Superior Court

opined was proof of invocation of the sua sponte authority, see Temple, 2018 WL

3358598, at *6 n.7. However, again, the trial court used this language in the context of

an opinion stemming from the trial court’s response to Providence’s post-trial motions.

Thus, there is no indication that the trial court intended to grant a new trial sua sponte.18

       Second, the trial court itself recognized that the prejudice to Providence did not

arise to the extraordinarily high threshold noted above. The trial court wrote that the

“effect of the errors in this trial . . . produced something other than a just and fair result.”

Trial Ct. Post-Trial Motions Op. at 37. Later, the trial court concluded that it came “simply

[to] believe the trial was not fair.” Trial Ct. Rule 1925(a) Op. at 3. “[S]omething other than

a just and fair result” and “not fair” are not analogous to the “manifest injustice,” Ewing, 1

Binn. at 455 (opinion of Tilghman, C.J.), involving a constitutional or structural error, that

is required for ordering a new trial on a recognized, but unpreserved, issue.

       Third, even if the trial court did believe that the prejudice arose to the level required

to grant a new trial sua sponte upon a recognized, but unpreserved, issue, as the Superior

Court opined, see Temple, 2018 WL 3358598, at *6 n.7, such a grant of a new trial was

an abuse of discretion. Temple’s failure to follow the trial court’s instructions on the



18      When a trial court does grant a new trial on a recognized, but unpreserved, issue,
confusion could arise as to whether the trial court either: (1) erred by granting a new trial
based upon a party’s unpreserved post-trial motion; or (2) used its sua sponte authority
to grant a new trial on the recognized, but unpreserved issue. In order to give the parties
and appellate courts notice, the trial court should state plainly and clearly if there was a
sua sponte invocation. There is no talismanic phrase or precise set of words a trial court
must use, cf. Conc. and Diss. Op. at 9 (“Critically, we rarely, if ever, require ‘magic words’
to be used in legal discourse.”), but such a plain statement by the trial court will conserve
judicial resources at the appellate level. Upon appeal, the appellate court will then be
able to focus its analysis upon whether the trial court abused its discretion in granting a
new trial sua sponte, rather than scrutinizing issues of preservation and waiver.


                                       [J-87-2019] - 27
staffing, star rating, and closing arguments issues undoubtedly prejudiced Providence,

but Providence does not claim that Temple’s inability to abide by the trial court’s

instructions deprived Providence of any fundamental right that would have been

constitutional or structural error. And a review of the record indicates that Providence did

not experience a severe deprivation of liberty.

       It is rarely the case that a trial is perfect, but it even is rarer that a trial court can

invoke its sua sponte authority on a recognized, but unpreserved issue. Because each

trial is unique, we need not (and could not) draw the exact line that must be crossed to

result in an error so egregious that a trial court can invoke its sua sponte authority on an

unpreserved issue. But this is not a close case. If the Superior Court was correct in its

reading of the trial court opinion, a finding that sufficient conditions existed for a sua

sponte grant of a new trial on Providence’s unpreserved errors would have been

“manifestly unreasonable,” and, thus, an abuse of discretion. Norton, 201 A.3d at 120

(quotation marks omitted).

       The trial court did not invoke, and could not have invoked, its sua sponte authority

to declare a new trial. The Superior Court erred in ruling otherwise.19 Rather, the trial

court granted a new trial based upon Providence’s unpreserved motions for a mistrial,

which was legal error, as recognized by the Superior Court.



19     The Superior Court seemingly has lowered the threshold for which a trial court may
grant a new trial sua sponte on a recognized, but unpreserved, issue. See Scott v. Lower
Bucks Hosp., 2016 WL 5210668, at *3 (Pa. Super. July 21, 2016) (applying a “sufficient
cause” standard to a trial court’s ability to grant a new trial sua sponte on a waived issue
and opining that “[b]ecause the trial court has the inherent authority to order a new trial,
a party's actions cannot waive the trial court's exercise of that power”); Commonwealth v.
Dorm, 971 A.2d 1284, 1288-89 (Pa. Super. 2009) (utilizing the “interest of justice”
standard to determine whether the trial court could grant a new trial sua sponte on a
recognized, but unpreserved, issue). We reiterate that a trial court may order a new trial
sua sponte based upon a recognized, but unpreserved, issue only in the very rarest of
circumstances, namely under the conditions outlined above.


                                       [J-87-2019] - 28
       The trial court, responding to Providence’s arguments that included “everything but

the kitchen sink,” Trial Ct. Post-Trial Motions Op. at 8, gave a multitude of reasons in its

December 13, 2016 Post-Trial Motions Opinion and Rule 1925(a) Opinion for granting a

new trial. The Superior Court focused only upon the three issues outlined in this opinion

because the trial court itself directed the focus to those three issues in the Rule 1925(a)

Opinion. The Superior Court, though, failed to take into account the trial court’s statement

that the trial court “adequately addressed all issues” in the December 13, 2016 Post-Trial

Motions Opinion, “which . . . serve[d] as its 1925(a) opinion on these issues.” Trial Ct.

Rule 1925(a) Op. at 2. While the Superior Court noted that its affirmance was based

upon “the cumulative effect of [Temple’s] improper conduct, along with other errors that

prejudiced Providence,” Temple, 2018 WL 3358598, at *8, it did not analyze any of the

other reasons for the trial court’s grant of a new trial.

       The “salutary purpose” of a Rule 1925(a) opinion is “to provide a sufficient

foundation for ensuing appellate review.” Commonwealth v. Hairston, 84 A.3d 657, 679

(Pa. 2014) (Saylor, J., concurring); see also Commonwealth v. Pate, 617 A.2d 754, 758-

59 (Pa. Super. 1992) (“The purpose of the [Rule 1925(a) opinion] is two-fold. First, it gives

the appellate court a reasoned basis for the trial court’s disposition of the challenged

orders. Second, it requires the judge to thoroughly consider his decision regarding the

post-trial motions, in order to correct any problems that occurred at the trial level.”). A

trial court can use a Rule 1925(a) opinion expressly to amend or even supersede its

rationale from an earlier opinion. See Trial Ct. Rule 1925(a) Op. at 2 (“Although we stated

in our [Post-Trial Motions] opinion that the verdict shocked the conscience of the Court, if

this were a case of purely compensatory damages, we likely would not have awarded a

new trial.”) (emphasis in original). A Rule 1925(a) opinion, however, does not erase from

existence the trial court’s prior pronouncements on a topic when the Rule 1925(a) opinion




                                       [J-87-2019] - 29
does not give such direction. The continued relevance of an earlier opinion is especially

salient when the trial court specifically has incorporated that prior opinion into the Rule

1925(a) opinion, as the trial court did here.

       We agree with Temple that the trial court’s other reasons for granting a new trial

“are not properly before the Court.” Appellant’s Reply Brief at 12. Accordingly, on

remand, the Superior Court shall consider the other bases for the trial court’s grant of a

new trial.20 In doing so, the Superior Court must again consider any possible waiver by

either party, including in failing to preserve an issue at trial or in failing to note an adverse

party’s lack of preservation upon appeal. Therefore, we reverse the Superior Court and

remand for further proceedings consistent with this opinion.

       Chief Justice Saylor and Justices Donohue, Dougherty and Mundy join the opinion.

       Justice Todd files a concurring and dissenting opinion in which Justice Baer joins.




20     Cf. Tagnani, 426 A.2d at 597 (“Having concluded the court was in error in granting
the motion for a new trial for the reason assigned, their order must be reversed. Since
other reasons were offered in support of the motion for a new trial and not passed upon
by the court en banc, the matter is remanded for the purpose of the disposition of these
remaining questions.”).


                                       [J-87-2019] - 30